.;,;     (:   ,,·_.   ',!<"

       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                            UNITED STATES DISTRICT CO
                                                      SOUTHERN DISTRICT OF CALIFORNIA                            SEP 1 9 2019
                                 United States of America
                                             V.

                                   Nestor Ortiz-Reyes                                   Case Number: 3:19-mj-23859

                                                                                        Jeremy Delicino
                                                                                        Defendant's Attorney


       REGISTRATION NO. 89157298
       THE DEFENDANT:
        IZI pleaded guilty to count(s) 1 of Complaint
                                                  ----------------------------
        •             was found guilty to count(s)
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                      Nature of Offense                                                   Count Number{s)
       8:1325                               ILLEGAL ENTRY (Misdemeanor)                                         1
        D The defendant has been found not guilty on count(s)
        •             Count(s)
                                                                                -------------------
                                                                                   dismissed on the motion of the United States.
                                 ------------------
                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                        •
                                        I

                                             TIME SERVED                          •    _ _ _ _ _ _ _ _ _ _ days

        IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           . IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, September 19, 2019
                                                                                      Date of Imposition of Sentence


       Received - - - - - - - -
                DUSM
                                                                                       UV
                                                                                      HONORABLE F. A. GOSSETT III
                                                                                      UNITED STATES MAGISTRATE WDGE



       Clerk's Office Copy                                                                                             3:19-mj-23859
